Case 8:19-cv-02125-DOC-JDE Document 7 Filed 11/05/19 Page 1 of 3 Page ID #:64



  1 CRAIG B. GARNER (CA SBN 177971)
  2
    GARNER HEALTH LAW CORPORATION
    13274 Fiji Way, Suite 250
  3 Marina Del Rey, CA 90292
  4 Telephone: (310) 458-1560
    Facsimile: (310) 694-9025
  5 Email: craig@garnerhealth.com
  6
      ROCHELLE J. BIOTEAU, ESQ. (CA SBN 228348)
  7 SQUIRES, SHERMAN & BIOTEAU, LLP
          ST
  8 1901 1 Ave., Suite 415
      San Diego, CA 92101
  9 Tel. (619) 696-8854
 10 Fax (619) 696-8190
      Email: Rochelle@ssbllp.com
 11
      Attorneys for PLAINTIFF ABC SERVICES GROUP, INC., in its capacity as
 12
      assignee for the benefit of creditors of MORNINGSIDE RECOVERY, LLC
 13
 14                         UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16                                 SOUTHERN DIVISION
 17
 18 ABC SERVICES GROUP, INC., a
      Delaware corporation, in its capacity as   Case No. 8:19-cv-02125
 19 assignee for the benefit of creditors of
      MORNINGSIDE RECOVERY, LLC,                 (to be related to:
 20 a California limited liability company,      8:19-cv-00243-DOC-DFM and
 21                  Plaintiff,                  8:19-cv-01342-DOC-DFM)

 22                  v.                          NOTICE OF RELATED CASES
 23                                              [Local Rule 83-1.3]
    CIGNA HEALTHCARE OF
 24 CALIFORNIA, INC., et al.,
 25
                     Defendants.
 26
 27
 28

                                   NOTICE OF RELATED CASES
                                            PAGE 1
Case 8:19-cv-02125-DOC-JDE Document 7 Filed 11/05/19 Page 2 of 3 Page ID #:65



  1
  2        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
  3 RECORD:
  4        In accordance with Local Rule 83.1.3, Plaintiff ABC SERVICES GROUP,
  5 INC. (“Plaintiff”), in its capacity as assignee for the benefit of creditors of
  6 MORNINGSIDE RECOVERY, LLC (“Morningside”), files the instant Notice of
  7 Related Cases. The following cases call for a determination of the same questions
  8 of law and application of fact and may entail substantial duplication of labor for the
  9 judges assigned to each respective case.
 10        1.     ABC SERVICES GROUP, INC., in its capacity as assignee for the
 11 benefit of creditors of MORNINGSIDE RECOVERY, LLC v. HEALTH NET OF
 12 CALIFORNIA, INC., et al., United States District Court for the Central District of

 13 California, Case No. 8:19-cv-00243-DOC-DFM (the “Health Net of California
 14 Case”). On October 18, 2019, the Hon. David O. Carter consolidated the Health Net
 15 of California Case with case numbers SA CV-19-0317-DOC (DFMx), SA CV-19-
 16 0530-DOC (DFMx), SA CV-0531-DOC (DFMx), SA CV-19-0677-DOC (DFMx),
 17 SA CV-19-0776-DOC (DFMx), SA CV-19-0777-DOC (DFMx), SA CV-19-0789-
 18 DOC (DFMx), SA-CV 19-0803-DOC (DFMx), SA CV-19-0804-DOC (DFMx), SA
 19 CV-19-1000-DOC (DFMx) and SA CV-19-1011-DOC (DFMx); and

 20        2.     The Health Net of California Case is already related to HEALTH NET
 21 LIFE INSURANCE COMPANY v. ABC SERVICES GROUP, INC., in its capacity as
 22 assignee for the benefit of creditors of MORNINGSIDE RECOVERY, LLC, et al.,
 23 United States District Court for the Central District of California, Case No. SA CV-
 24 19-CV-01342 (the “Health Net Life Insurance Case”).
 25        I.     These Cases Are Related Because They Involve the Same Legal and
 26 Application of Factual Issues.
 27        The cases identified above all seek payment for mental health and substance
 28 use disorder treatment provided by Morningside to Defendants’ insureds.

                                  NOTICE OF RELATED CASES
                                           PAGE 2
Case 8:19-cv-02125-DOC-JDE Document 7 Filed 11/05/19 Page 3 of 3 Page ID #:66



  1 Defendants, despite providing Morningside with authorizations to treat Defendants’
  2 insureds, either refused to pay or underpaid on submitted claims (the “Claims”).
  3 ABC, as the assignee for the benefit of creditors of Morningside, seeks recovery for
  4 all recoverable Claims.
  5        While these cases may vary according to certain items of evidence ─ the
  6 names of the insureds, the health insurance plan governing each named insured and
  7 the dates of service, the legal issues and the application of the evidence are almost
  8 identical as to these lawsuits.
  9        II.    Judicial Economy and Consistency Interests Are Served By the
 10 Cases Being Related.
 11        In light of the identical legal issues presented by the above-listed cases,
 12 Plaintiff submits that litigating these cases separately may create duplication of

 13 judicial labor and yield inconsistent rulings if heard by different judges.
 14 Accordingly, these are Related Cases for the purposes of Local Rule 83.1.3.
 15
 16                                         Respectfully Submitted,
 17 Dated: November 5, 2019                 GARNER HEALTH LAW CORPORATION
 18                                         By: /s/ Craig B. Garner
 19
                                                  CRAIG B. GARNER
                                                  Attorneys for PLAINTIFF ABC
 20                                               SERVICES GROUP, INC., in its
                                                  capacity as assignee for the benefit of
 21                                               creditors of MORNINGSIDE
                                                  RECOVERY, LLC
 22
 23
 24
 25
 26
 27
 28

                                  NOTICE OF RELATED CASES
                                           PAGE 3
